Citation Nr: 1802891	
Decision Date: 01/12/18    Archive Date: 01/23/18

DOCKET NO.  14-06 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for hypertension, to include as due to exposure to herbicide agents, and as secondary to diabetes mellitus. 


REPRESENTATION

Appellant represented by:	Delaware Commission of Veterans Affairs


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from December 1966 to November 1968 with service in the Republic of Vietnam from December 1967 to November 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO) which denied entitlement to the benefit currently sought on appeal.

This appeal was subject to a prior remand by the Board in July 2015 to ensure compliance with due process requirements.  An additional remand is now required to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

On the VA Form 9 submitted by the Veteran in January 2013 to perfect this appeal, he asserted that Dr. B was treating him for his diabetes and hypertension in the past.  The Veteran again supplied this doctor's contact information and directed the VA to contact him if further information was needed with regard to the current claim.  The Board notes that the medical evidence currently associated with the claims file includes laboratory reports ordered by this physician dating from April 1992 to November 2007.  However, there appear to be no clinical treatment records from this physician currently associated with the claims file.  

The Veteran's primary contention is that his diabetes did not have a sudden onset, but developed over time.  VA Form 9, January 2013.  Furthermore, the May 2017 VA medical opinion provides a rationale, in part, that the Veteran's hypertension diagnosis predated his diabetes diagnosis by approximately nine years.  As such, the timeline presented by the history and date of diagnosis for these two conditions is directly relevant to the present appeal.  The Veteran has identified Dr. RB as the primary provider during the time period with the relevant records necessary to construct such a timeline.  Thus, VA must assist the Veteran by making an additional attempt to obtain the identified records.  38 U.S.C. § 5103A(b) (2012). 

The Board also finds it appropriate to clarify the secondary service connection medical opinion expressed in May 2017.  Specifically, the examiner was asked to opine whether hypertension was aggravated beyond its normal course by the Veteran's service-connected diabetes mellitus, and to provide the supporting rationale for his opinion.  The examiner stated that there is "no evidence of his hypertension being caused by diabetes or having an unnatural progression due to the diabetes." VA medical opinion, May 2017.   The examiner includes a statement that there is no evidence of nephropathy from diabetes that would have impacted the Veteran's blood pressure levels, but it is unclear as to whether this is the reasoning for why the examiner found the Veteran's service-connected diabetes did not proximately cause his hypertension or did not aggravate or cause his hypertension to increase in severity.  Clarification is necessary. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all recent VA treatment records not already of record. 

2.  Contact the Veteran to obtain the necessary authorization and release to request records from Dr. RB.  Notably, the only medical records currently associated with the claims file from this physician are six laboratory reports ordered by his office from 1992 to 2007.  The actual treatment records from this physician for this period should be sought.  All attempts to obtain these records, including those which may ultimately prove unsuccessful, must be documented in the claims folder.
3.  After completion of the above development, send the Veteran's claims file, including any newly received treatment records, to the examiner who conducted the May 2017 examination or a suitable substitute to opine regarding the medical relationship between the Veteran's hypertension and his service-connected diabetes mellitus.  The Veteran does not need to be personally examined unless the examiner determines that an examination is necessary.  After review of the claims file, the examiner is asked to answer the following questions:

a. Is it at least as likely as not (a 50 percent probability or more) that the Veteran's hypertension is caused by or a result of his diabetes mellitus?

b. If so, why? If not, why not?

c. Is it at least as likely as not (a 50 percent probability or more) that the Veteran's hypertension is aggravated, increased in severity, as a result of the Veteran's service-connected diabetes mellitus? 

d. If so, why? If not, why not?

A clear and complete rationale for any opinions or conclusions expressed should be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

If the examiner is unable to offer any requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. 

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

4. Undertake any other development deemed warranted, and then readjudicate the Veteran's claim on the basis of the additional evidence.  If the benefit sought on appeal is not granted, provide the Veteran and his representative with a Supplemental Statement of the Case, then return the appeal to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

